Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Specifically, the examiner acknowledges the claim of priority to the provisional U.S. application filed on December 31, 2019.
Claim Objections
2.	Claim 2-9, 11-16, and 18-20 are objected to because of the following informalities:  
Claims 2-9 cite “media of ” should read --- computer storage media of---
Claims 11-16 cite “method of” should read ---computerized method of ---
Claims 18-20 cite “system of” should read --- computerized system of ----
3.	Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
claims 1-20 were analyzed for U.S.C. 101 as follows:
7.	Claims 1-9 are directed to a computer-readable media, claims 10-16 are directed to a method, and  claims 17-20 are directed to a system (Step 1: Yes)
8.	In claim 1, and corresponding representative 10 and 17, the limitations that define an abstract idea (in bold) are below (claim 1 is shown below for demonstration purposes):
 One or more computer storage media having computer-executable instructions embodied thereon, that when executed, perform operations, the operations comprising: 
receiving scan data corresponding to an insurance card, the scan data comprising an identification of a payer and an identification of a health plan of the payer; 
receiving transaction data from electronic data interchange (EDI) insurance transactions, the transaction data comprising data corresponding to a plurality of employers, a plurality of payers, and a plurality of health plans provided by the plurality of payers; 
training a machine learning model with the transaction data to build a mapping of the plurality of employers, the plurality of payers contracted with each employer of the plurality of employers, and the plurality of health plans provided by the plurality of payers for each employer of the plurality of employers; and 
utilizing the machine learning model, verifying the scan data is mapped in accordance with the mapping.

9.	In claim 1, corresponding representative claims 10 and 17, includes receiving extracted scan data which corresponds to an insurance card and receiving transaction data from 
10.	Independent claim 1 and corresponding representative claims 10 and 17, recite additional components of “user interface”, “processors”, “computer storage media” and the additional elements of “machine learning model” 
11.	The additional elements and additional components are no more than generally applying the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “user interface”, “processors”, and “computer storage media” do not take the claim limitation out of the abstract idea (i.e., a general means of using generic processor servers and user interface to do a generic function to receive and transmit transaction data form insurance transaction then select and display the health plan combinations on the user device). The mere nominal recitation of “machine learning model” does not take the claim limitation out of the abstract idea (i.e., a general means of using mathematical concepts to receive, process the insurance transaction data to utilizing a machine model to predict payer health plan combinations (i.e. insurance information)). Simply suggesting a technological environment upon which the abstract idea. Claim 1, and corresponding representative claims 10 and 17, are directed to an abstract idea.
12.	These additional elements and  additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
13.	Finally, taken together, the additional elements and no additional components of claim 1, and corresponding representative claims 10 and 17, have been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. Claim 1 and corresponding representative claims 10 and 17, are directed to an abstract idea without significantly more.
14.	Dependent claims 2-9, 11-16, and 19-20 further recite limitations of wherein the providing a user interface that displays fields for the identification of the payer, the identification of the health plan of the payer, and the identification of the employer, automatically extracting, at a card scanning service, the scan data into appropriate fields of the user interface, enabling a user, via the user interface, to review or revise the extracted scan data prior to saving the extracted scan data in an electronic health record of a patient, wherein the extracted scan data comprises the identification of the payer, the identification of the health plan of the payer, and the identification of the employer, displaying, at the user interface, a view of a front image capture and a view of a back image capture of the insurance card, displaying, at the user interface, employer and work location address information imported from a registration system
displaying, at the user interface, a filtered list of valid payer/health plan combinations for specific employers, enabling, via the user interface, a user to select a payer/health plan combination for a patient, receiving an identification of an employer and a work location, utilizing the machine learning model, predicting one or more payer/health plan combinations based on the identification of the employer and the work location, enabling a user, via a user interface, to select a payer/health plan combination of the one or more payer/health plan combinations, saving the selected payer/health plan combination in an electronic health record of a patient. These recited limitations falls within the Certain Methods of Organizing Human Activities grouping of abstract ideas as it relates to fundamental economic principles or practices (including hedging, insurance, mitigating risk)
15.	The mere nominal recitations of “user interface, “training a machine learning model”  “utilizing the machine learning model”, “predicting one or more payer/health plan combinations based on the identification of the employer and the work location”, (i.e., a general means of using mathematical concepts and mathematical relations to utilize, train, and predict payer health plan combinations utilizing user information then receiving, providing, selecting and displaying payer and health plans on a user interface). These limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims encompass a user simply associating the transaction data from insurance transactions and associate with the extracted data payer/ health plan combinations. Therefore the claims 2-9, 11-16, and 19-20 are directed to an abstract idea and is not integrated into a practical application.
16.	There are additional component of “user interface” and the additional elements of “machine learning model”. The additional components and elements are no more than mere instructions to apply the exception using a generic computer components. Therefore, the additional element and no additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims  2-9, 11-16, and 19-20 further are directed to an ineligible judicial exception without any significant more.
17.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102

18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Smith et. al (US Patent Application No.: 2019/0080416; hereafter known as Smith)
20.	In claim 1: Smith discloses,
 One or more computer storage media having computer-executable instructions embodied thereon, that when executed, perform operations, the operations comprising: (i.e., invention may also relate to an apparatus for performing the operation and stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system) (Smith: Paragraph [0071], [0072], [0073])
receiving scan data corresponding to an insurance card, the scan data comprising an identification of a payer and an identification of a health plan of the payer; (i.e., the system may capture an image of an insurance card of a user where scanning the image allows the system to extract any relevant information from the insurance card, which can be input into an insurance data model that classifies the insurance card as being associated with an insurance plan and the insurance information extracted may include any relevant insurance information) (Smith: Paragraph [0016], [0020], [0021], [0022])
receiving transaction data from electronic data interchange (EDI) insurance transactions, the transaction data comprising data corresponding to a plurality of employers, a plurality of payers, and a plurality of health plans provided by the plurality of payers; (i.e., the insurance management system manages the insurance information the insurance information that is imported into or taken through the application insurance information may include one or more of the following: a patient name, an insurance carrier name, an insurance plan name, a patient identification number, an issuer identification number, a group number, a coverage effective date, an employer name, a bank identification number (BIN), co-payment information, a customer service number, and any other relevant insurance information. The insurance management system may store the classifications of insurance cards from several users to build a database of existing insurance plan and include information from a publicly available database of insurance plans) (Smith: Paragraph [0019], [0020], [0021], [0022]) 
 training a machine learning model with the transaction data to build a mapping of the plurality of employers, the plurality of payers contracted with each employer of the plurality of employers, and the plurality of health plans provided by the plurality of payers for each employer of the plurality of employers; and (i.e., the insurance management system 130 may use machine learning techniques to classify the insurance card as being associated with a type of insurance plan provided to the user. The insurance management system 130 may store the classifications of insurance cards from several users to build a database of existing insurance plans. Applying machine learning techniques allows the insurance management system where the databases or keys for accessing information in databases to the insurance management system may include information from available database of insurance plans) (Smith: Paragraph [0021], [0022])
utilizing the machine learning model, verifying the scan data is mapped in accordance with the mapping. (i.e., machine learning module 215 extracts feature values from the images of insurance cards of the training set, the features being variables deemed potentially relevant to classifying the insurance cards. Specifically, the feature values extracted by the machine learning module 215 include text, font size and/or style, logos or objects, color, shape, or any other relevant feature that may be extracted from an image) (Smith: Paragraph [0016], [0028], [0049], [0055])

21.	In claim 2: Smith disclose the claim of supra,  including further comprising providing a user interface that displays fields for the identification of the payer, the identification of the health plan of the payer, and the identification of the employer. (i.e., the system presents the extracted information to the user in the user interface where it displays the extracted information by populating respective data fields in the user interface including where the application associated with the insurance management system that is executed on the client device 120 may have additional features that allow a user to manage their insurance and/or medical information and the user interface on the application may display this information to the user) (Smith: Paragraph [0061], [0066])
22.	In claim 3: Smith disclose the claim of supra, including, including further comprising automatically extracting, at a card scanning service, the scan data into appropriate fields of the user interface. (i.e., the user interface allows a user to review and the user interface offers the user an “Accept” and automatically provides a prompt to the user to confirm to have these features set up or otherwise collects information/input needed from the user Once the information is extracted displays the extracted information by populating respective data fields in the user interface) (Smith: Paragraph [0048], [0061], [0068]) 
23.	In claim 4: Smith disclose the claim of supra, including further comprising enabling a user, via the user interface, to review or revise the extracted scan data prior to saving the extracted scan data in an electronic health record of a patient. (i.e., automatically provides a prompt to the user to confirm to have these features set up or otherwise collects information/input needed from the user for setting up these features including the data fields in the user interface 700 may be editable and selectable options so that, if the user identifies an error in the extracted information, the user can edit the extracted text and/or association of the text to a data field) (Smith: Paragraph [0061], [0068])
24.	In claim 5: Smith disclose the claim of supra, including wherein the extracted scan data comprises the identification of the payer, the identification of the health plan of the payer, and the identification of the employer. (i.e., the insurance information may be extracted from an image of the insurance card of the user that is imported into or taken through the application on the client device 120. The insurance information may include one or more of the following: a patient name, an insurance carrier name, an insurance plan name, a patient identification number, an issuer identification number, a group number, a coverage effective date, an employer name, a bank identification number (BIN), co-payment information, a customer service number, and any other relevant insurance information. The insurance information may be located on a front side or a back side of the insurance card) (Smith:  Paragraph [0020])
25.	In claim 6: Smith disclose the claim of supra, including further comprising displaying, at the user interface, a view of a front image capture and a view of a back image capture of the insurance card. (i.e., user interface for presenting information extracted from the captured image of the insurance card which includes the front side of the insurance card and the back side of the insurance card) (Smith: Paragraph [0060] [0061])
26.	In claim 7: Smith disclose the claim of supra, including further comprising displaying, at the user interface, employer and work location address information imported from a registration system. (i.e., the insurance management system manages the insurance information of a user and insurance information may include one or more of the following: a patient name, an insurance carrier name, an insurance plan name, a patient identification number, an issuer identification number, a group number, a coverage effective date, an employer name, a bank identification number (BIN), co-payment information, a customer service number, and any other relevant insurance information) (Smith: Paragraph [0020], [0021]) 
27.	In claim 8: Smith disclose the claim of supra, including further comprising displaying, at the user interface, a filtered list of valid payer/health plan combinations for specific employers. (i.e., the insurance management system may recommend one or more alternative insurance plans to the user that are more suitable for the user and the application feature additionally presents a first insurance plan, Plan Name A, and a second insurance plan, Plan Name B also may provide a notification to the user through the user interface that informs the user that alternative insurance plans is available) (Smith: Paragraph [0059], [0064])

28.	In claim 9: Smith disclose the claim of supra, including further comprising enabling, via the user interface, a user to select a payer/health plan combination for a patient. (i.e., the system may determine the benefits of the insurance plan using an internal database or a third party database or system. The data fields in the user interface may be editable and selectable options and the system may select the first insurance plan and the second insurance plan from a database of stored insurance plans. The insurance plans may be selected based on an analysis of the user's historical medical information (e.g., prescription history, medical claims history, etc.), the benefits offered by each insurance plan, and the estimated cost savings compared to the user's current insurance plan) (Smith: Paragraph [0061], [0064])

29.	In claim 10: Smith discloses,
A computerized method comprising: (i.e., present invention involves a method for applying machine-learning algorithms) (Smith: Paragraph [0004])
receiving transaction data from electronic data interchange (EDI) insurance transactions, the transaction data comprising data corresponding to a plurality of employers, a plurality of payers, and a plurality of health plans provided by the plurality of payers; and (Smith: Paragraph [0019], [0020], [0021], [0022])
training a machine learning model with the transaction data to build a mapping of the plurality of employers, the plurality of payers contracted with each employer of the plurality of employers, and the plurality of health plans provided by the plurality of payers for each employer of the plurality of employers. (Smith: Paragraph [0021], [0022])

30.	In claim 11: Smith disclose the method of supra, including further comprising receiving scan data corresponding to an insurance card, the scan data comprising an identification of a payer and an identification of a health plan of the payer. (Smith: Paragraph [0061], [0066])

31.	In claim 12: Smith disclose the method of supra, including further comprising, utilizing the machine learning model, verifying the scan data is mapped in accordance with the mapping. (Smith: Paragraph [0016], [0028], [0049], [0055])
32.	In claim 13: Smith disclose the method of supra, including further comprising, receiving an identification of an employer and a work location. (Smith: Paragraph [0020], [0021])
33.	In claim 14: Smith disclose the method of supra, including further comprising, utilizing the machine learning model, predicting one or more payer/health plan combinations based on the identification of the employer and the work location.(i.e., the machine learning module forms a training set of images of insurance cards by identifying a positive training set of images of insurance cards that have been accurately classified as being associated with a specific type of insurance plan. the machine learning module 215 identifies or creates one or more templates based on the learned examples and stores the templates in the template data store such that the templates may be later used to determine a match between other insurance cards and the templates. Then the system may run a user-specific simulation that can inform the user of their predicted result) (Smith: Paragraph [0027], [0049], [0052], [0058], [0067])
34.	In claim 15: Smith disclose the method of supra, including further comprising enabling a user, via a user interface, to select a payer/health plan combination of the one or more payer/health plan combinations. (Smith: Paragraph [0061], [0064])
35.	In claim 16: Smith disclose the method of supra, including further comprising, saving the selected payer/health plan combination in an electronic health record of a patient. (i.e., the system automatically provides a prompt to the user to confirm and the user provides preferences upon initially setting up an account including the application may have additional features that allow a user to manage their insurance information for future planning and/or may offer an option that allows a user to change (Smith: Paragraph [0066], [0067], [0068])

36. 	In claim 17: Smith discloses,
A computerized system comprising: (i.e., any computing systems) (Smith: Paragraph [0072])
one or more processors; and (i.e., may include a single processor or may be architectures employing multiple processor designs for increased computing capability) (Smith: Paragraph [0072])
a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to: (i.e., a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, may include a single processor or may be architectures employing multiple processor designs for increased computing capability) (Smith: Paragraph [0072]) 
receive scan data corresponding to an insurance card, the scan data comprising an identification of a payer and an identification of a health plan of the payer; and (Smith: Paragraph [0016], [0020], [0021], [0022])
utilize a machine learning model trained to build a mapping of a plurality of employers, a plurality of payers contracted with each employer of the plurality of employers, and a plurality of health plans provided by the plurality of payers for each employer of the plurality of employers to verify the scan data is mapped in accordance (Smith: Paragraph [0016], [0028], [0049], [0055])

37.	In claim 18: Smith disclose the system of supra, including further comprising receiving transaction data from electronic data interchange (EDI) insurance transactions, the transaction data comprising data corresponding to a plurality of employers, a plurality of payers, and a plurality of health plans provided by the plurality of payers. (Smith: Paragraph [0019], [0020], [0021], [0022])
38.	In claim 19: Smith disclose the system of supra, including further comprising training a machine learning model with the transaction data to build the mapping of the plurality of employers, the plurality of payers contracted with each employer of the plurality of employers, and the plurality of health plans provided by the plurality of payers for each employer of the plurality of employers. (Smith: Paragraph [0021], [0022])
39.	In claim 20: Smith disclose the system of supra, including further comprising: 
providing a user interface that displays fields for the identification of the payer, the identification of the health plan of the payer, and the identification of the employer; (Smith:  Paragraph [0020])
automatically extracting, at a card scanning service, the scan data into appropriate fields of the user interface; and (Smith: Paragraph [0048], [0061], [0068])
enabling a user, via the user interface, to review or revise the extracted scan data prior to saving the extracted scan data in an electronic health record. (Smith: Paragraph [0061], [0068])

Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693